DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally parallel” in claim 11 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “generally” is a relative term for which the written description does not define the upper and lower bounds.  It is unclear as to what is considered “generally parallel”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (2013/0345718) in view of Swaney et al (2014/0276586).
Regarding claim 1, Crawford et al disclose a system for autonomous movement of a steerable device (surgical instrument) that includes a first tubular element ([0136] – surgical instrument 35, see figure 8B), and that is insertable into tissue of a mammalian body ([0121] - program desired point of insertion), the system comprising:
a plurality of surgical actuation elements ([0120] - motor assembly 155 comprising at least one motor) comprising a first motor for controlling linear insertion of the steerable surgical device ([0146] – linear pulse motors), a second motor for controlling rotary position of the steerable surgical device ([0126] – selective control of axial rotation and orientation);
an imaging apparatus arranged external to the mammalian body ([0005] – optionally an imaging system);
at least one processor ([0118] - unit) configured to:
generate a transit path of the steerable surgical device through the tissue between and insertion point and a target point ([0121],[0273] - the desired point of insertion and trajectory for surgical instrument to reach a desired anatomical target);
control the plurality of surgical device actuation elements to advance the steerable surgical device through the tissue along at least one segment of the transit path ([0121];[0266] – computer sends the appropriate signals to the motors to drive the surgical robot following a preprogrammed trajectory);
utilize signals obtained or derived from the imaging apparatus to identify a position of a tip of the steerable surgical device within the tissue, identify a deviation of the position relative to the transit path, and generate an updated transit path ([0130] – surgical instrument can be dynamically updated so that surgical robot is aware of the location at all times and can move the surgical instrument to the desired location quickly and correct path; [0174] – medical image coordinate system transformed to the robot coordinate system); and
control the plurality of surgical device actuation elements to advance the steerable surgical device through the tissue along at least one segment of the updated transit path from the position to the target point ([0130] – surgical instrument can be dynamically updated so that surgical robot is aware of the location at all times and can move the surgical instrument to the desired location quickly and correct path);
wherein the system is configured to cause the steerable surgical device to transit through the tissue between the insertion point and the target point under control of the at least one processor without human intervention ([0121];[0266] – computer sends the appropriate signals to the motors to drive the surgical robot following a preprogrammed trajectory).
Crawford et al fail to explicitly disclose a steerable surgical device that includes a first tubular element, a second tubular element, and a joint therebetween, and at least two actuators configured to effectuate pivotal movement between the first tubular element and the second tubular element.
However, Swaney et al teach in the same medical field of endeavor, a steerable surgical device (steerable surgical needle - 10) that includes a first tubular element (needle shaft - 12), a second tubular element (separate distal end portion - 14), and a joint therebetween (joint - 16) (fig.1; [0022]), and at least two actuators configured to effectuate pivotal movement between the first tubular element and the second tubular element (fig.5; [0031] - flex joint 16 is constructed of three solid flexible elements in the form of nitinol rods; [0026] – flex joint 16 permits the tip to pivot relative to the shaft).
It would have been obvious to one of ordinary skill in the art to modify the steerable surgical device (surgical instrument can be a needle – Crawford [0136]) with a steerable surgical device that includes a first tubular element, a second tubular element, and a joint therebetween, and at least two actuators configured to effectuate pivotal movement between the first tubular element and the second tubular element of Swaney et al as it would provide tip flexure which cause the needle to follow a curved trajectory to reach locations where straight trajectories may not be feasible or desirable (Swaney et al – [0009]).
Regarding claim 2, Crawford et al as modified by Swaney et al disclose the invention as claimed and discussed above.  Swaney et al further teaches wherein the at least two actuators comprise shape memory alloy actuators ([0031] – use of a nitinol material to construct the flex joint 16, due to its superelasticity and shape-memory properties. Examiner notes nitinol is a metal alloy of nickel and titanium.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surgical actuation elements of Crawford et al with at least two actuators which comprise shape memory alloy actuators of Swaney et al as it would provide a well-known material which lends well to its inherent resilient tendency to return the needle to a non-flexed condition upon the removal of forces placing the needle in the flexed condition (Swaney et al – [0031]).
Regarding claim 3, Crawford et al disclose wherein the imaging apparatus includes an imaging probe, and the system further comprises at least one probe actuator configured to move the imaging probe, wherein the at least one processor is configured to control the at least one probe actuator ([0136] - the surgical instrument 35 can comprise a guide tube 50 that defines a central bore configured for receipt of one or more additional surgical instruments 35; [0528] – inserting a conventional ultrasound probe into the guide tube 50).
Regarding claim 4, Crawford et al disclose wherein the imaging apparatus comprises an ultrasound imaging apparatus, and the imaging probe comprises an ultraosund imaging probe ([0528] – conventional ultrasound probe).
Regarding claim 6, Crawford et al disclose wherein the transit path and the updated transit path each avoid one or more defined obstacles within, proximate to, or bounding the tissue ([0130] – correct the path; [0524] – locations of obstacles).
Regarding claim 7, Crawford et al disclose wherein the transit path and the updated transit path each embody a path that minimizes damage to the tissue attributable to transit of the steerable surgical device through the tissue, while simultaneously avoiding one or more defined obstacles within, proximate to, or bounding the tissue ([0121],[0273] - the desired point of insertion and trajectory for surgical instrument to reach a desired anatomical target; [0130] – correct the path; [0524] – locations of obstacles).
Regarding claim 8, Crawford et al disclose wherein the transit path and the updated transit path each embody a path that avoids one or more defined obstacles within, proximate to, or bounding the tissue, while also exhibiting at least one of the following features (i) or (ii): (i) minimizing damage to the tissue attributable to transit of the steerable surgical device through the tissue ([0130];[0152]).
Regarding claim 9, Crawford et al as modified by Swaney et al disclose the invention as claimed and discussed above.  Swaney et al further teaches wherein the steerable surgical device comprises an elongated flexible needle (abstract - steerable surgical needle with a flexural element).
It would have been obvious to one of ordinary skill in the art to modify the steerable surgical device (surgical instrument can be a needle – Crawford [0136]) with an elongated flexible needle of Swaney et al as it would provide tip flexure which cause the needle to follow a curved trajectory to reach locations where straight trajectories may not be feasible or desirable (Swaney et al – [0009]).
Regarding claim 10, Crawford et al disclose for controlling movement of a steerable device (surgical instrument) that includes a first tubular element ([0136] – surgical instrument 35, see figure 8B), and that is insertable into tissue of a mammalian body ([0121] - program desired point of insertion), the method comprising:
generating, by at least one processor ([0118] – unit), a transit path of the steerable surgical device through the tissue between and insertion point and a target point, wherein the transit path avoids one or more obstacles ([0121],[0273] - the desired point of insertion and trajectory for surgical instrument to reach a desired anatomical target);
controlling, by the at least one processor, a plurality of surgical device actuation elements to advance the steerable surgical device through the tissue along at least one segment of the transit path ([0121];[0266] – computer sends the appropriate signals to the motors to drive the surgical robot following a preprogrammed trajectory), wherein the plurality of surgical actuation elements ([0120] - motor assembly 155 comprising at least one motor) comprises a first motor for controlling linear insertion of the steerable surgical device ([0146] – linear pulse motors), a second motor for controlling rotary position of the steerable surgical device ([0126] – selective control of axial rotation and orientation);
identifying, by the at least one processor, position of a tip of the steerable surgical device within the tissue using signals received from an imaging apparatus ([0130] – surgical instrument can be dynamically updated so that surgical robot is aware of the location at all times and can move the surgical instrument to the desired location quickly and correct path; [0174] – medical image coordinate system transformed to the robot coordinate system); 
generating, by the at least one processor, an updated transit path for controlling movement of the steerable surgical device from a current position to the target point, wherein the updated transit path avoids the one or more obstacles ([0121],[0273] - the desired point of insertion and trajectory for surgical instrument to reach a desired anatomical target; [0130] – correct the path; [0524] – locations of obstacles)
controlling, by the at least one processor, the plurality of surgical device actuation elements to advance the steerable surgical device through the tissue along at least one segment of the updated transit path ([0130] – surgical instrument can be dynamically updated so that surgical robot is aware of the location at all times and can move the surgical instrument to the desired location quickly and correct path);
wherein transit of the steerable surgical device through the tissue is controlled by the at least one processor without human intervention ([0121];[0266] – computer sends the appropriate signals to the motors to drive the surgical robot following a preprogrammed trajectory).
Crawford et al fail to explicitly disclose a steerable surgical device that includes a first tubular element, a second tubular element, and a joint therebetween, and at least two actuators configured to effectuate pivotal movement between the first tubular element and the second tubular element.
However, Swaney et al teach in the same medical field of endeavor, a steerable surgical device (steerable surgical needle - 10) that includes a first tubular element (needle shaft - 12), a second tubular element (separate distal end portion - 14), and a joint therebetween (joint - 16) (fig.1; [0022]), and at least two actuators configured to effectuate pivotal movement between the first tubular element and the second tubular element (fig.5; [0031] - flex joint 16 is constructed of three solid flexible elements in the form of nitinol rods; [0026] – flex joint 16 permits the tip to pivot relative to the shaft).
It would have been obvious to one of ordinary skill in the art to modify the steerable surgical device (surgical instrument can be a needle – Crawford [0136]) with a steerable surgical device that includes a first tubular element, a second tubular element, and a joint therebetween, and at least two actuators configured to effectuate pivotal movement between the first tubular element and the second tubular element of Swaney et al as it would provide tip flexure which cause the needle to follow a curved trajectory to reach locations where straight trajectories may not be feasible or desirable (Swaney et al – [0009]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (2013/0345718) in view of Swaney et al (2014/0276586) as applied to claim 1 above, and further in view of Roldan et al (2019/0223962).
Regarding claim 5, Crawford et al disclose wherein the at least one processor is configured to generate the transit path and generate the updated transit path utilizing an algorithm ([0121],[0273] - the desired point of insertion and trajectory for surgical instrument to reach a desired anatomical target; [0130] – correct the path; [0524] – locations of obstacles) with constraints on movement capabilities of the steerable surgical device ([0005] – allows movement of a surgical instrument individually controlled in an x-axis, y-axis, and z-axis…allow roll, pitch and yaw rotation of the surgical instrument[0126] – selective control of the surgical instrument).  Crawford et al as modified by Swaney et al fail to explicitly disclose utilizing a Rapid-exploring Random Tree (RRT) algorithm.
However, Roldan et al teach in the same medical field of endeavor, utilizing a Rapid-exploring Random Tree (RRT) algorithm ([0041] – dynamically planning a recovery tool path, algorithms includes RRT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the algorithm of Crawford et al as modified by Swaney et al with a rapidly-exploring random tree (RRT) algorithm of Roldan et al as it would provide improved motion planning for the transit path.
Claim(s) 11, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (2013/0345718) in view of Swaney et al (2014/0276586) and further in view of Kogan (2018/0085926).
Regarding claim 11, Crawford et al disclose a system for autonomous movement of a steerable device (surgical instrument) that includes a first tubular element ([0136] – surgical instrument 35, see figure 8B), and that is insertable into tissue of a mammalian body ([0121] - program desired point of insertion), the system comprising:
a plurality of surgical actuation elements ([0120] - motor assembly 155 comprising at least one motor) comprising a first motor for controlling linear insertion of the steerable surgical device ([0146] – linear pulse motors), a second motor for controlling rotary position of the steerable surgical device ([0126] – selective control of axial rotation and orientation);
an imaging apparatus arranged external to the mammalian body ([0005] – optionally an imaging system), the imaging apparatus comprising an imaging probe ([0528] – inserting a conventional ultrasound probe into the guide tube 50);
at least one probe actuator configured to move the imaging probe ([0136] - the surgical instrument 35 can comprise a guide tube 50 that defines a central bore configured for receipt of one or more additional surgical instruments 35; [0528] – inserting a conventional ultrasound probe into the guide tube 50);
at least one processor ([0118] - unit) configured to:
generate a transit path of the steerable surgical device through the tissue between and insertion point and a target point ([0121],[0273] - the desired point of insertion and trajectory for surgical instrument to reach a desired anatomical target);
control the plurality of surgical device actuation elements to advance the steerable surgical device through the tissue along at least one segment of the transit path ([0121];[0266] – computer sends the appropriate signals to the motors to drive the surgical robot following a preprogrammed trajectory);
utilize signals obtained or derived from the imaging apparatus to identify a position of a tip of the steerable surgical device within the tissue, and identify a deviation of the position relative to the transit path ([0130] – surgical instrument can be dynamically updated so that surgical robot is aware of the location at all times and can move the surgical instrument to the desired location quickly and correct path; [0174] – medical image coordinate system transformed to the robot coordinate system); 
control the at least one probe actuator to cause the imaging probe to advance generally parallel to a segment of the transit path to a forward position ahead of the position of the tip, and control the imaging apparatus to capture multiple images of tissue planes during such movement, including at least one image of a tissue plane ahead of the position of the tip in which the tip is not visible ([0528] – probe could be used as the guide tube 50 penetrates through soft tissue to help visualize what is ahead);
utilize signals obtained or derived from the imaging apparatus to generate an updated transit path ([0130] – surgical instrument can be dynamically updated so that surgical robot is aware of the location at all times and can move the surgical instrument to the desired location quickly and correct path; [0174] – medical image coordinate system transformed to the robot coordinate system); and
control the plurality of surgical device actuation elements to advance the steerable surgical device through the tissue along at least one segment of the updated transit path from the position to the target point ([0130] – surgical instrument can be dynamically updated so that surgical robot is aware of the location at all times and can move the surgical instrument to the desired location quickly and correct path);
wherein the system is configured to cause the steerable surgical device to transit through the tissue between the insertion point and the target point under control of the at least one processor without human intervention ([0121];[0266] – computer sends the appropriate signals to the motors to drive the surgical robot following a preprogrammed trajectory).
Crawford et al fail to explicitly disclose a steerable surgical device that includes a first tubular element, a second tubular element, and a joint therebetween.
However, Swaney et al teach in the same medical field of endeavor, a steerable surgical device (steerable surgical needle - 10) that includes a first tubular element (needle shaft - 12), a second tubular element (separate distal end portion - 14), and a joint therebetween (joint - 16) (fig.1; [0022]).
It would have been obvious to one of ordinary skill in the art to modify the steerable surgical device (surgical instrument can be a needle – Crawford [0136]) with a steerable surgical device that includes a first tubular element, a second tubular element, and a joint therebetween of Swaney et al as it would provide tip flexure which cause the needle to follow a curved trajectory to reach locations where straight trajectories may not be feasible or desirable (Swaney et al – [0009]).
	Crawford et al as modified by Swaney et al fail to explicitly disclose control the at least one probe actuator to cause the imaging probe to retreat generally parallel to the segment of the transit path to a rearward position in which the tip is detectable by the imaging probe, and control the imaging apparatus to capture at least one image of a tissue plane in which the tip is visible.
	However, Kogan teach in the same medical field of endeavor, control at least one probe actuator to cause an imaging probe to retreat generally parallel to a segment of a transit path to a rearward position in which a tip is detectable by the imaging probe, and control an imaging apparatus to capture at least one image of a tissue plane in which the tip is visible (fig.1 – ultrasound probe 20 on manipulator 21 and needle 30 on manipulator 31, tip of needle is within the field of view of the ultrasound image, [0027] – alignment of the probe carried out put the manipulator).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one probe actuator of the imaging probe and tip of the steerable surgical device with control at least one probe actuator to cause an imaging probe to retreat generally parallel to a segment of a transit path to a rearward position in which a tip is detectable by the imaging probe, and control an imaging apparatus to capture at least one image of a tissue plane in which the tip is visible of Kogan as it would provide tracking the movement of the tip through the body to optimize the transit path.
Regarding claim 12, Crawford et al disclose wherein the imaging apparatus comprises an ultrasound imaging apparatus, and the imaging probe comprises an ultraosund imaging probe ([0528] – conventional ultrasound probe).
Regarding claim 14, Crawford et al disclose wherein the transit path and the updated transit path each avoid one or more defined obstacles within, proximate to, or bounding the tissue ([0130] – correct the path; [0524] – locations of obstacles).
Regarding claim 15, Crawford et al disclose wherein the transit path and the updated transit path each embody a path that minimizes damage to the tissue attributable to transit of the steerable surgical device through the tissue, while simultaneously avoiding one or more defined obstacles within, proximate to, or bounding the tissue ([0121],[0273] - the desired point of insertion and trajectory for surgical instrument to reach a desired anatomical target; [0130] – correct the path; [0524] – locations of obstacles).
Regarding claim 16, Crawford et al disclose wherein the transit path and the updated transit path each embody a path that avoids one or more defined obstacles within, proximate to, or bounding the tissue, while also exhibiting at least one of the following features (i) or (ii): (i) minimizing damage to the tissue attributable to transit of the steerable surgical device through the tissue ([0130];[0152]).
Regarding claim 17, Crawford et al as modified by Swaney et al disclose the invention as claimed and discussed above.  Swaney et al further teaches wherein the steerable surgical device comprises an elongated flexible needle (abstract - steerable surgical needle with a flexural element).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (2013/0345718) in view of Swaney et al (2014/0276586) and further in view of Kogan (2018/0085926) as applied to claim 11 above, and further in view of Roldan et al (2019/0223962).
Regarding claim 13, Crawford et al disclose wherein the at least one processor is configured to generate the transit path and generate the updated transit path utilizing an algorithm ([0121],[0273] - the desired point of insertion and trajectory for surgical instrument to reach a desired anatomical target; [0130] – correct the path; [0524] – locations of obstacles) with constraints on movement capabilities of the steerable surgical device ([0005] – allows movement of a surgical instrument individually controlled in an x-axis, y-axis, and z-axis…allow roll, pitch and yaw rotation of the surgical instrument[0126] – selective control of the surgical instrument).  Crawford et al as modified by Swaney et al fail to explicitly disclose utilizing a Rapid-exploring Random Tree (RRT) algorithm.
However, Roldan et al teach in the same medical field of endeavor, utilizing a Rapid-exploring Random Tree (RRT) algorithm ([0041] – dynamically planning a recovery tool path, algorithms includes RRT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the algorithm of Crawford et al as modified by Swaney et al with a rapidly-exploring random tree (RRT) algorithm of Roldan et al as it would provide improved motion planning for the transit path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793